NOTE: This order is nonprecedential
United States Court of Appea|s for the Federal Circuit
2010-30'/0
THEODORE W. MAKsE,
Petitioner,
V.
0FF1CE 0F PERs0NNEL MANAGEMENT,
Respondent_
Petition for review of the Merit Systems Protection Board
in case no. CH0831090779-|-1.
ON MOTl0N
` 0 R D E R
Upon consideration of the petitioner's motion to withdraw his petition for review,'
|T |S ORDERED THAT:
(1) The motion is granted The petition is dismissed
(2) Each side shall bear its own costs.
FOR THE COURT
FEB 2 4 mm lsi Jan Horbaly
Date Jan Horbaly
C|erk
cc: Theodore  Makse u_3_ ¢0URFy;§:,)PEALs F0R
Antonia R. Soares, Esq. THE FEDERAL C|RCUlT
58 FEB 24 zinc
issuED As A MANoATE; FEB 2 4 2010
1AN HORBALY
cLERK
' The petitioner also asks that the docketing fee for this petition be applied
to the docketing fee for a possible future petition |f the petitioner files another petition,
he may at that time request that the previous fee be app|ied, and the court will consider
his request at that time.